DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.  Claims 1-3 are the subject of this NON-FINAL Office Action.  Claims 4-16 are withdrawn.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) and the species of lid of claim 3 with traverse in the reply filed on 05/24/2021 is acknowledged.  Applicants traverse because “[a]ll Groups thus share the same special technical feature over the prior art, namely, a movable lid that is moved by a lid opener. US 2008/0006334, for example, teaches a lid 240 but does not teach that the lid is moveable by way of a lid opener, such as by contact with a stationary lid opened, as claimed.”  However, the claims do not all require lid opener, as explained below for claim 1.  Thus, the common feature is moveable lids, not lid with opener.  Even if the common feature was lid with opener, yet US 8,545,209 teaches as much (Figs. 1E-H). Thus, this argument is unpersuasive.  In sum, claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 


Claim Interpretations
	The wherein clause of claim 1 only states an intended use of the lid in relation to a “stationary lid opener” which is not on/in the claims “build material carriage.”  Specifically, Claim 1 states “wherein the lid is moveable to uncover the opening of the build material carriage in response to the lid contacting a stationary lid opener when the build material carriage is moved to receive build material via the opening during a build material fill process such that the lid is in a disengaged position.”  Claim 1 does not require a “stationary lid opener,” much less one on/in the claimed “build material carriage.”  In other words, any use of the lid of the “build material carriage” in relation to a “stationary lid opener” is an intended use of the lid with a “stationary lid opener” that fails to distinguish the lid over the prior art.  Furthermore, even if a “stationary lid opener” was required on/in the “build material carriage,” yet this wherein clause only states how the lid is intended to interact with the “stationary lid opener” without any structural features of either the lid or “stationary lid opener” recited.  Thus, this wherein clause statement of intended use is a “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).
	Similarly, claim 2 states an intended use of the “build material carriage” of “wherein the lid is moved to the engaged position by the mechanism in response to the build material fill process being completed.”
	Similarly, in claim 3 the following phrase only further describes the intended use of the lid with the “stationary lid opener,” thus failing to distinguish the lid of claim 3 over the prior 
	Finally, “symmetrically rotating lid” of claim 3 is interpreted to mean any lid that can move in at least two directions (see Spec, para. 0031; cf para. 0044, where “asymmetric rotating lid” only moves in one direction).

Claim Interpretation - 35 USC § 112(f)- Means-Plus-Function
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “mechanism to keep the lid over the opening of the build material carriage while the lid is in the engaged position” in claim 1 has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “apparatus” coupled with non-specific language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Specifically, claim 1 utilizes the nonce term “mechanism” which overcomes the rebuttable presumption that a claim which does not use “means” does not invoke means-plus-function.
If a claim limitation does not include the word “means,” then a rebuttable
presumption exists that this limitation is not a means-plus-function limitation.  See Mass. Inst. of Tech. & Electronics for Imaging, Inc. v. Abacus Software, 462 F.3d 1344, 1353 (Fed. Cir. 2006).  However, this presumption can be overcome if the limitation “fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Id. (citation and internal quotation marks omitted).  Yet, this presumption is “a strong one that is not readily overcome.” Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004).  To rebut this strong presumption, it must be demonstrated that “skilled artisans, after reading the patent, would conclude that [the] claim limitation is so devoid of structure that the drafter constructively engaged in means-plus-function claiming.” Inventio AG v. ThyssenKrupp Elevator Ams. Corp., 649 F.3d 1350, 1357 (Fed. Cir. 2011).  A claimed expression cannot be said to be devoid of structure if it is used “in common parlance or by persons of skill in the pertinent art to designate structure, even if the term covers a broad class of structures and even if the term identifies the structures by their function.” Lighting World, 382 F.3d at 1359–60.  Finally, 
If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.

In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc).  
Here, the phrase “mechanism to keep the lid over the opening of the build material carriage while the lid is in the engaged position” overcomes the rebuttable presumption because a skilled artisan reading this structure-devoid phrase would find that this phrase merely recites the function to be performed by the generic “mechanism”: to keep the lid over the opening of the build material carriage while the lid is in the engaged position.  Thus, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  These structures are “a spring, an elastic band, a counter-weight” (Spec., para. 0023).  The Specification only provides examples of one type from this list: springs 106/320/534/958 in Figures 1, 3, 5 and 9.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SHI (US 8,545,209, issued 10/01/2013).
	As to claim 1, SHI teaches a build material carriage 121 of a 3D printer 1 comprising a lid 1211 covering an opening of the build material carriage while the lid is in an engaged position (Figs. 1A-H); and a mechanism 1213 to keep the lid over the opening of the build material carriage while the lid is in the engaged position (Figs. 1A-H); wherein the lid is moveable to uncover the opening of the build material carriage in response to the lid contacting a stationary lid opener 1314 when the build material carriage is moved to receive build material via the opening during a build material fill process such that the lid is in a disengaged position (col. 6, l. 44 - col. 7, l. 52 and Figs 1A-H).
	Even though claim 2 fails to provide any additional distinguishing structural features of the “build material carriage” as explained above in Claim Interpretations, yet SHI also teaches wherein the lid is moved to the engaged position by the mechanism 1213 in response to the build material fill process being completed (lid 1211 moved when proper amount of powder ready for dispensing; cols. 5-7 and Figs 1A-H).
	As to claim 3, SHI teaches the lid is a symmetrically rotating lid 1211; and even though the last clause of claim 3 fails to provide any additional distinguishing structural features of the “build material carriage” as explained above in Claim Interpretations, yet SHI also teaches the symmetrically rotating lid is rotated to the disengaged position in response to the symmetrically rotating lid contacting the stationary lid opener when the build material carriage is moved to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743